             Case 1:20-cv-01211 Document 1 Filed 05/11/20 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 AMERICAN OVERSIGHT,                     )
 1030 15th Street NW, B255               )
 Washington, DC 20005                    )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                Case No. 20-cv-1211
                                         )
 U.S. DEPARTMENT OF JUSTICE,             )
 950 Pennsylvania Avenue NW              )
 Washington, DC 20530                    )
                                         )
                             Defendant. )
                                         )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Department of

Justice under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant has failed to comply with the applicable time-limit provisions

of FOIA, American Oversight is deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from




                                                1
            Case 1:20-cv-01211 Document 1 Filed 05/11/20 Page 2 of 11



continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                            PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.      Defendant U.S. Department of Justice (DOJ) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). The Office of Information Policy (OIP)

is a component of DOJ and processes FOIA requests on behalf of itself and several other DOJ

components including the Office of the Attorney General (OAG), and the Office of the Deputy

Attorney General (ODAG). DOJ has possession, custody, and control of the records that

American Oversight seeks.

                                    STATEMENT OF FACTS

       7.      On February 28, 2020, American Oversight filed three FOIA requests with DOJ

that sought, broadly speaking, records with the potential to shed light on any improper political

influence on the DOJ prosecution of former National Security Advisor Michael Flynn.




                                                 2
              Case 1:20-cv-01211 Document 1 Filed 05/11/20 Page 3 of 11



       8.       On May 7, 2020, DOJ moved to dismiss its criminal information against former

National Security Advisor Flynn, despite his having pled guilty. Gov’t Mot. to Dismiss, U.S. v.

Flynn, Crim. No. 17-232-EGS (D.D.C. filed May 7, 2020), ECF No. 198.

                                  Flynn Communications FOIA

       9.       On February 28, 2020 American Oversight submitted a FOIA request to DOJ

seeking the following:

                1. All communications (including emails, email attachments,
                   calendar invitations, calendar attachments, text messages,
                   messages on messaging platforms such as Slack, GChat or
                   Google Hangouts, Lync, Skype, or WhatsApp), letters,
                   memoranda, or other communications) between (a) any of the
                   DOJ officials listed in Column A below, and (b) any of the
                   external parties listed in Column B below:

            Column A: DOJ Officials                   Column B: External Parties
            Office of the Attorney General               i. Sidney Powell, Molly McCann, or
               a) Attorney General William Barr, or         any other employee or
                   anyone communicating on his              representative of Sidney Powell
                   behalf such as an assistant or           PC (including but not limited to
                   scheduler                                email correspondence with
               b) Chief of Staff Brian Rabbitt              sidney@federalappeals.com,
               c) Deputy Chief of Staff &                   mccann.mol@gmail.com, or any
                   Counselor John Moran                     other email address ending in
               d) Former Counselor to the Attorney          @federalappeals.com)
                   General Seth DuCharme                ii. Stephen Pierce Anthony or Robert
               e) Former White House Liaison                Kelner (including but not limited
                   Rachel Parker-Bissex, or anyone          to email correspondence with
                   serving in the role of White             santhony@cov.com or
                   House Liaison                            rkelner@cov.com)
               f) Any counselors to the U.S.           iii. Jesse Binnall, Lindsay McKasson,
                   Attorney with any responsibility         or any other employee or
                   for any criminal or national             representative of Harvey &
                   security matters or                      Binnall, PLLC (including but not
                   supervisory/oversight                    limited to email correspondence
                   responsibility for the U.S.              with jbinnall@harveybinnall.com,
                   Attorney’s Office for the District       lmckasson@harveybinnall.com,
                   of Columbia                              or any other email address ending
                                                            in @harveybinnall.com)
            Office of the Deputy Attorney General      iv. W. William Hodes or any other
               a) Deputy Attorney General Jeffrey           employee or representative of The
                   Rosen, or anyone communicating           William Hodes Law Firm


                                                3
 Case 1:20-cv-01211 Document 1 Filed 05/11/20 Page 4 of 11



       on his behalf such as an assistant          (including but not limited to email
       or scheduler                                correspondence with
  b)   Former Principal Associate                  wwh@hodeslaw.com, or any
       Deputy Attorney General Ed                  other email address ending in
       O’Callaghan                                 @hodeslaw.com)
  c)   Principal Associate Deputy
       Attorney General Seth DuCharme
  d)   Anyone serving in the role of
       Chief of Staff
  e)   Any staff with any responsibility
       for any criminal or national
       security matters or
       supervisory/oversight
       responsibility for the U.S.
       Attorney’s Office for the District
       of Columbia

   For item 1 of this request, please provide all responsive records from
   June 1, 2019, through the date the search is conducted.

2. All communications (including emails, email attachments, calendar
   invitations, calendar attachments, text messages, messages on
   messaging platforms (such as Slack, GChat or Google Hangouts,
   Lync, Skype, or WhatsApp), letters, memoranda, or other
   communications) of the DOJ officials below containing the key
   terms “Flynn”, “Grack”, “17-cr-00232”, “17-cr-232”, or “17-232”.

   DOJ Officials:

   Office of the Attorney General
   a) Attorney General William Barr, or anyone communicating on
      his behalf such as an assistant or scheduler
   b) Chief of Staff Brian Rabbitt
   c) Deputy Chief of Staff & Counselor John Moran
   d) Former White House Liaison Rachel Parker-Bissex, or anyone
      serving in the role of White House Liaison
   e) Any counselors to the U.S. Attorney with any responsibility for
      any      criminal    or     national    security matters     or
      supervisory/oversight responsibility for the U.S. Attorney’s
      Office for the District of Columbia

   Office of the Deputy Attorney General
   a) Deputy Attorney General Jeffrey Rosen, or anyone
      communicating on his behalf such as an assistant or scheduler
   b) Former Principal Associate Deputy Attorney General Ed
      O’Callaghan



                                     4
              Case 1:20-cv-01211 Document 1 Filed 05/11/20 Page 5 of 11



                c) Principal Associate Deputy Attorney General Seth DuCharme
                d) Anyone serving in the role of Chief of Staff
                e) Any staff with any responsibility for any criminal or national
                   security matters or supervisory/oversight responsibility for the
                   U.S. Attorney’s Office for the District of Columbia

                Please note that American Oversight does not seek, and that this
                request specifically excludes, the initial mailing of news clips or
                other     mass-distribution     emails.    However,     subsequent
                communications forwarding such emails are responsive to this
                request. In other words, for example, if AG Barr received a mass-
                distribution news clip email including one of the key terms listed
                above, that initial email would not be responsive to this request.
                However, if AG Barr forwarded that email to another individual
                with his own commentary, that subsequent message would be
                responsive to this request and should be produced.

                For item 2 of this request, please provide all responsive records from
                the following timeframes:

                •   June 1, 2019, through July 31, 2019
                •   January 1, 2020, through the date the search is conducted

       10.      OIP acknowledged this request on March 27, 2020 and assigned the request

tracking number DOJ-2020-00385.

       11.      American Oversight has not received any further communications from DOJ

regarding this request.

                                   Guidance and Directives FOIA

       12.      Also on February 28, 2020, American Oversight submitted a FOIA request to

DOJ seeking the following:

             1. Records sufficient to identify all “outside prosecutors” assigned to
                review the federal criminal case against former National Security
                Advisor Michael Flynn, as reported by the New York Times on
                February 14, 2020,[FN] including but not limited to prosecutors in
                the office of the U.S. Attorney in St. Louis and prosecutors in the
                Office of the Deputy Attorney General.

             2. All formal guidance or directives provided to any “outside
                prosecutors” (or their staff) assigned to review the federal criminal
                case against former National Security Advisor Michael Flynn,


                                                  5
 Case 1:20-cv-01211 Document 1 Filed 05/11/20 Page 6 of 11



   concerning the scope of any review, evaluation, assessment, or
   investigation related to Mr. Flynn and/or his criminal investigation
   and/or prosecution.

3. All records reflecting communications (including emails, email
   attachments, text messages, messages on messaging platforms (such
   as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
   telephone call logs, calendar invitations, calendar entries, meeting
   notices, meeting agendas, informational material, talking points, any
   handwritten or electronic notes taken during any oral
   communications, summaries of any oral communications, or other
   materials) to or from any “outside prosecutors” (or any of their staff)
   assigned to review the federal criminal case against former National
   Security Advisor Michael Flynn regarding any review, evaluation,
   assessment, or investigation related to Mr. Flynn and/or his criminal
   investigation and/or prosecution.

   American Oversight believes DOJ is in the best position to identify
   custodians of records responsive to this request. However, at a
   minimum, American Oversight believes the following custodians
   should be included in the search:

   DOJ Officials:

   Office of the Attorney General
   a) Attorney General William Barr, or anyone communicating on
      his behalf such as an assistant or scheduler
   b) Chief of Staff Brian Rabbitt
   c) Deputy Chief of Staff & Counselor John Moran
   d) Former Counselor to the Attorney General Seth DuCharme
   e) Former White House Liaison Rachel Parker-Bissex, or anyone
      serving in the role of White House Liaison

   Office of the Deputy Attorney General
   a) Deputy Attorney General Jeffrey Rosen, or anyone
      communicating on his behalf such as an assistant or scheduler
   b) Former Principal Associate Deputy Attorney General Ed
      O’Callaghan
   c) Principal Associate Deputy Attorney General Seth DuCharme
   d) Anyone serving in the role of Chief of Staff
   e) Any staff with any responsibility for any criminal matters or
      supervisory/oversight responsibility for the U.S. Attorney’s
      Office for the District of Columbia

   Please provide all responsive records from January 1, 2020, through
   the date the search is conducted.



                                      6
             Case 1:20-cv-01211 Document 1 Filed 05/11/20 Page 7 of 11




       13.     OIP acknowledged this request on March 27, 2020 and assigned the request

tracking number DOJ-2020-00386.

       14.     American Oversight has not received any further communications from DOJ

regarding this request.

                                White House Communications FOIA

       15.     Also on February 28, 2020, American Oversight submitted a FOIA request to

DOJ seeking the following:

               All records reflecting communications (including emails, email
               attachments, text messages, messages on messaging platforms (such
               as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
               telephone call logs, calendar invitations, calendar entries, meeting
               notices, meeting agendas, informational material, talking points, any
               handwritten or electronic notes taken during any oral
               communications, summaries of any oral communications, or other
               materials) between (1) any of the DOJ officials listed below, and (2)
               the White House Office (including but not limited to anyone
               communicating with an email address ending in @who.eop.gov)
               regarding any matters related to United States v. Flynn, Crim. No.
               17-232.

               DOJ Officials:

               Office of the Attorney General
               a) Attorney General William Barr, or anyone communicating on
                  his behalf such as an assistant or scheduler
               b) Chief of Staff Brian Rabbitt
               c) Deputy Chief of Staff & Counselor John Moran
               d) Former Counselor to the Attorney General Seth DuCharme
               e) Former White House Liaison Rachel Parker-Bissex, or anyone
                  serving in the role of White House Liaison

               Office of the Deputy Attorney General
               a) Deputy Attorney General Jeffrey Rosen, or anyone
                  communicating on his behalf such as an assistant or scheduler
               b) Former Principal Associate Deputy Attorney General Ed
                  O’Callaghan
               c) Principal Associate Deputy Attorney General Seth DuCharme
               d) Anyone serving in the role of Chief of Staff



                                                7
              Case 1:20-cv-01211 Document 1 Filed 05/11/20 Page 8 of 11



               e) Any staff with any responsibility for any criminal matters or
                  supervisory/oversight responsibility for the U.S. Attorney’s
                  Office for the District of Columbia

               Please provide all responsive records from June 1, 2019, through the
               date the search is conducted.

       16.     OIP acknowledged this request on March 27, 2020 and assigned the request

tracking number DOJ-2020-00387.

       17.     American Oversight has not received any further communications from DOJ

regarding this request.

                             Exhaustion of Administrative Remedies

       18.     As of the date of this complaint, DOJ has failed to (a) notify American Oversight

of any determination regarding its FOIA requests, including the scope of any responsive records

DOJ intends to produce or withhold and the reasons for any withholdings; or (b) produce the

requested records or demonstrate that the requested records are lawfully exempt from

production.

       19.     Through DOJ’s failure to respond to American Oversight’s FOIA requests within

the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                          COUNT I
                              Violation of FOIA, 5 U.S.C. § 552
                Failure to Conduct Adequate Searches for Responsive Records

       20.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       21.     American Oversight properly requested records within the possession, custody,

and control of DOJ.




                                                 8
             Case 1:20-cv-01211 Document 1 Filed 05/11/20 Page 9 of 11



       22.     DOJ is an agency subject to FOIA, and it must therefore make reasonable efforts

to search for requested records.

       23.     DOJ has failed to promptly review agency records for the purpose of locating

those records that are responsive to American Oversight’s FOIA requests.

       24.     DOJ’s failure to conduct an adequate search for responsive records violates FOIA

and DOJ regulations.

       25.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.

                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

       26.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       27.     American Oversight properly requested records within the possession, custody,

and control of DOJ.

       28.     DOJ is an agency subject to FOIA, and it must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       29.     DOJ is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.

       30.     DOJ is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.




                                                 9
             Case 1:20-cv-01211 Document 1 Filed 05/11/20 Page 10 of 11



       31.      DOJ’s failure to provide all non-exempt responsive records violates FOIA and

DOJ regulations.

       32.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                      REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

             records responsive to American Oversight’s FOIA requests;

       (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

             date as the Court deems appropriate, any and all non-exempt records responsive to

             American Oversight’s FOIA requests and indexes justifying the withholding of any

             responsive records withheld under claim of exemption;

       (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

             responsive to American Oversight’s FOIA requests;

       (4) Award American Oversight the costs of this proceeding, including reasonable

             attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

             to 5 U.S.C. § 552(a)(4)(E); and

       (5) Grant American Oversight such other relief as the Court deems just and proper.




                                                  10
          Case 1:20-cv-01211 Document 1 Filed 05/11/20 Page 11 of 11



Dated: May 11, 2020                    Respectfully submitted,

                                           /s/ Daniel A. McGrath
                                           Daniel A. McGrath
                                           D.C. Bar No. 1531723

                                           AMERICAN OVERSIGHT
                                           1030 15th Street NW, B255
                                           Washington, DC 20005
                                           (202) 897-4213
                                           daniel.mcgrath@americanoversight.org

                                           Counsel for Plaintiff




                                      11
